DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 62/885958, filed on 08/13/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a third heat exchanger enclosing a portion of the first vapor outline line, a portion of the second vapor outlet line and a portion of a third chilled refrigerant line; the first ejector in fluid communication with the second vapor outlet line; a pump in fluid communication with third chilled refrigerant line; a third flash drum in fluid communication with the feed gas line; a second ejector in fluid communication with the third liquid outlet line, a boil-off gas line connected to a boil off gas tank; a third ejector in fluid communication with the third liquid outlet line, a fifth vapor outlet line from the fifth flash drum and the chilled mixed feed gas line; returning at least a portion of a first vapor refrigerant stream from the first flash drum to the first ejector; using a first expansion valve positioned between the first heat exchanger and the first ejector to convert the third chilled refrigerant stream into the first chilled refrigerant stream; chilling the first vapor refrigerant stream from the first flash drum in the third heat exchanger before returning the portion of the first vapor refrigerant stream to the first ejector; pumping a third chilled refrigerant stream from a third heat exchanger to an ejector for converting the third chilled refrigerant stream to the first chilled refrigerant stream; chilling the first liquid refrigerant stream from the first flash drum in the third heat exchanger before converting the liquid refrigerant stream into the second chilled refrigerant stream; transferring a vaporized portion of the feed gas stream to a second flash drum; transferring a portion of a second liquid refrigerant stream from the second flash drum to a second ejector to convert the portion of the second liquid refrigerant stream into a chilled mixed feed gas stream; transferring another portion of the second liquid refrigerant stream from the second flash drum to a third ejector to convert the another portion of the second liquid refrigerant stream into another chilled mixed feed gas stream; transferring the chilled mixed feed gas stream to at least one of a fourth flash drum and a fifth flash drum; returning a fifth vapor refrigerant stream from the fifth flash drum to the third ejector; using a third expansion valve positioned downstream from the second ejector to convert the portion of the second liquid refrigerant stream into the chilled mixed feed gas stream; using a fourth expansion valve positioned downstream from the third ejector to convert the another portion of the second liquid refrigerant stream into the another chilled mixed feed gas stream; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both lowest stage flash drum and higher pressure flash drum; “150” has been used to designate “brazed aluminum heat exchanger”, “heat exchanger”, “lowest pressure heat exchanger”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
the following claimed structural limitations do not have associated reference numbers: 
first chilled refrigerant line, first vapor outlet line, first liquid outlet line, second chilled refrigerant line, second flash drum, second vapor outlet line, second liquid outlet line, third chilled refrigerant line, third vapor outlet line, third liquid outlet line, chilled mixed feed gas line, fourth expansion valve, first chilled refrigerant stream, second chilled refrigerant stream, first liquid refrigerant stream, third chilled refrigerant stream, first vapor refrigerant stream

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5, 6, and 11-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 11-12 of copending Application No. US 17/625971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses:
Regarding claim 1, 17/625971 discloses a liquefied feed gas system, which comprises: a first heat exchanger enclosing a first portion of a feed gas line and a portion of a first chilled refrigerant line (claim 1, lines 2-3); a first flash drum in fluid communication with the first chilled refrigerant line for receiving a two-phase refrigerant from the first heat exchanger, the first flash drum having a first vapor outlet line and a first liquid outlet line (claim 1, lines 4-8); a second heat exchanger enclosing a second portion of the feed gas line and a portion of a second chilled refrigerant line (claim 1, lines 9-11); a second flash drum in fluid communication with the second chilled refrigerant line for receiving a two-phase refrigerant from the second heat exchanger, the second flash drum having a second vapor outlet line and a second liquid outlet line (claim 1, lines 12-16); a third heat exchanger enclosing a portion of the first vapor outlet line, a portion of the second vapor outlet line and a portion of a third chilled refrigerant line (under 35 USC §112 (b) interpretation “a third heat exchanger enclosing a third chilled refrigerant line and a third portion of the feed gas line”, claim 1 line 17-18); and a first ejector in fluid communication with the second vapor outlet line, the first chilled refrigerant line and the third chilled refrigerant line (claim 1 line 26-30).
Regarding claim 5, 17/625971 discloses further comprising a first expansion valve positioned between the first heat exchanger and the first ejector for producing a chilled refrigerant in the first chilled refrigerant line (claim 2, lines 1-4).
Regarding claim 6, 17/625971 discloses further comprising a second expansion valve positioned between the second heat exchanger and the third heat exchanger for producing a chilled refrigerant in the second chilled refrigerant line (claim 3, lines 1-4).
Regarding claim 11, 17/625971 discloses a method for liquifying a feed gas, which comprises: 10WO 2021/030112PCT/US2020/044990 introducing a feed gas stream though a first heat exchanger and a second heat exchanger (claim 11, line 1-4); chilling the feed gas stream in the first heat exchanger by circulating a first chilled refrigerant stream adjacent the feed gas stream in the first heat exchanger (claim 11, line 5-7); chilling the feed gas stream in the second heat exchanger by circulating a second chilled refrigerant stream adjacent the feed gas stream in the second heat exchanger using a first liquid refrigerant stream from a first flash drum (claim 11, line 13-17); pumping a third chilled refrigerant stream from a third heat exchanger to an ejector for converting the third chilled refrigerant stream to the first chilled refrigerant stream (claim 11, line 23-27); and returning at least a portion of a first vapor refrigerant stream from the first flash drum to the first ejector (claim 11, line 23-27).
Regarding claim 12, 17/625971 discloses further comprising using a first expansion valve positioned between the first heat exchanger and the first ejector to convert the third chilled refrigerant stream into the first chilled refrigerant stream (under 35 USC §112 (b) interpretation “a first expansion valve positioned between the first heat exchanger and the first ejector for producing a chilled refrigerant in the first chilled refrigerant line, claim 12 lines 1-3).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling introducing a feed gas stream though a first heat exchanger and a second heat exchanger; chilling the feed gas stream in the first heat exchanger by circulating a first chilled refrigerant stream adjacent the feed gas stream in the first heat exchanger; chilling the feed gas stream in the second heat exchanger by circulating a second chilled refrigerant stream adjacent the feed gas stream in the second heat exchanger using a first liquid refrigerant stream from a first flash drum; pumping a third chilled refrigerant stream from a third heat exchanger to an ejector for converting the third chilled refrigerant stream to the first chilled refrigerant stream; and returning at least a portion of a first vapor refrigerant stream from the first flash drum to the first ejector, it does not reasonably provide enablement for how the claimed structures of the claims are correlated or arranged.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In particular, while claim recites “introducing a feed gas stream though a first heat exchanger and a second heat exchanger; chilling the feed gas stream in the first heat exchanger by circulating a first chilled refrigerant stream adjacent the feed gas stream in the first heat exchanger; chilling the feed gas stream in the second heat exchanger by circulating a second chilled refrigerant stream adjacent the feed gas stream in the second heat exchanger using a first liquid refrigerant stream from a first flash drum; pumping a third chilled refrigerant stream from a third heat exchanger to an ejector for converting the third chilled refrigerant stream to the first chilled refrigerant stream; and returning at least a portion of a first vapor refrigerant stream from the first flash drum to the first ejector”, the specification fails to disclose how these streams are in communication as a whole.  There is no detail on how the first flash drum produced a first liquid refrigerant stream.  There is no detail on if the second refrigerant stream is an entirely separate stream or if it is in fluid communication with any structure, or how the second chilled refrigerant stream was produced.  There’s no detail on how a third heat exchanger encloses a portion of the first vapor outlet line, a second vapor outlet line, and a portion of the third chilled refrigerant line or if the streams are in communication with each other. Due to the lack of details on how the streams are in communication or are arranged, there is a lack of disclosure.  Based on the lack of disclosure, one of ordinary skill in the art would be incapable of making use of the entire scope of the claimed invention without undue experimentation, since the arrangement of the fluid streams and how the streams communicate with one another, as covered by the claims has not sufficiently been described.  Therefore, the claim is hereby rejected under 112(a), based on the scope of enablement.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the feed gas line, a second ejector, a boil-off gas line connected to a boil-off gas tank, and a third ejector, it does not reasonably provide enablement for a third flash drum in fluid communication with the feed gas line, the third flash drum having a third vapor outlet line and a third liquid outlet line; a second ejector in fluid communication with the third liquid outlet line, a boil-off gas line connected to a boil-off gas tank and a chilled mixed feed gas line that is in fluid communication with at least one of a fourth flash drum and a fifth flash drum; and a third ejector in fluid communication with the third liquid outlet line, a fifth vapor outlet line from the fifth flash drum and the chilled mixed feed gas line nor how the claimed structures of the claims are correlated or arranged.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In particular, while claim recites “a third flash drum in fluid communication with the feed gas line, the third flash drum having a third vapor outlet line and a third liquid outlet line; a second ejector in fluid communication with the third liquid outlet line, a boil-off gas line connected to a boil-off gas tank and a chilled mixed feed gas line that is in fluid communication with at least one of a fourth flash drum and a fifth flash drum; and a third ejector in fluid communication with the third liquid outlet line, a fifth vapor outlet line from the fifth flash drum and the chilled mixed feed gas line”, the specification fails to disclose several of the structural elements recited in the claims. The following structural elements are missing from the  specification: a third vapor outlet line, a third liquid outlet line, chilled mixed feed gas line, a fifth vapor outlet line.  Due to the lack of details on how the streams are in communication or are arranged, there is a lack of disclosure.  Based on the lack of disclosure, one of ordinary skill in the art would be incapable of making use of the entire scope of the claimed invention without undue experimentation, since the arrangement of the fluid streams and how the streams communicate with one another, as covered by the claims has not sufficiently been described.  Therefore, the claim is hereby rejected under 112(a), based on the scope of enablement.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first flash drum in fluid communication with the first chilled refrigerant line for receiving a two-phase refrigerant from the first heat exchanger, the first flash drum having a first vapor outlet line and a first liquid outlet line; a second heat exchanger enclosing a second portion of the feed gas line and a portion of a second chilled refrigerant line; a second flash drum in fluid communication with the second chilled refrigerant line for receiving a two-phase refrigerant from the second heat exchanger, the second flash drum having a second vapor outlet line and a second liquid outlet line; a third heat exchanger enclosing a portion of the first vapor outlet line, a portion of the second vapor outlet line and a portion of a third chilled refrigerant line, it does not reasonably provide enablement for how the claimed structures of the claims are correlated or arranged.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In particular, while claim recites “a first flash drum in fluid communication with the first chilled refrigerant line for receiving a two-phase refrigerant from the first heat exchanger, the first flash drum having a first vapor outlet line and a first liquid outlet line; a second heat exchanger enclosing a second portion of the feed gas line and a portion of a second chilled refrigerant line; a second flash drum in fluid communication with the second chilled refrigerant line for receiving a two-phase refrigerant from the second heat exchanger, the second flash drum having a second vapor outlet line and a second liquid outlet line; a third heat exchanger enclosing a portion of the first vapor outlet line, a portion of the second vapor outlet line and a portion of a third chilled refrigerant line”, the specification fails to disclose how these streams are in communication as a whole or are arranged as a whole.  Due to the lack of details on how the streams are in communication or are arranged, there is a lack of disclosure.  Based on the lack of disclosure, one of ordinary skill in the art would be incapable of making use of the entire scope of the claimed invention without undue experimentation, since the arrangement of the fluid streams and how the streams communicate with one another, as covered by the claims has not sufficiently been described.  Therefore, the claim is hereby rejected under 112(a), based on the scope of enablement.
Claim 14  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a vaporized feed gas stream, it does not reasonably provide enablement for how or when in the process the feed gas became vaporized.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In particular, while the claim recites “chilling the first vapor refrigerant stream from the first flash drum in the third heat exchanger”, the specification fails to disclose how or where in the process the first vapor refrigerant stream is sent to the third heat exchanger.  Due to the lack of details on the process flow for the first vapor refrigerant stream, there is a lack of disclosure.  Based on the lack of disclosure, one of ordinary skill in the art would be incapable of making use of the entire scope of the claimed invention without undue experimentation, since the arrangement of the fluid streams and how they are arranged to vaporize the feed gas, as covered by the claims has not sufficiently been described.  Therefore, the claim is hereby rejected under 112(a), based on the scope of enablement.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a vaporized feed gas stream, it does not reasonably provide enablement for how or when in the process the feed gas became vaporized.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In particular, while claim recites “ transferring a vaporized portion of the feed gas stream to a second flash drum”, the specification fails to disclose how or where in the process the feed gas became vaporized.  Due to the lack of details on how the feed gas became vaporized, there is a lack of disclosure.  Based on the lack of disclosure, one of ordinary skill in the art would be incapable of making use of the entire scope of the claimed invention without undue experimentation, since the arrangement of the fluid streams and how they are arranged to vaporize the feed gas, as covered by the claims has not sufficiently been described.  Therefore, the claim is hereby rejected under 112(a), based on the scope of enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “a third heat exchanger enclosing a portion of the first vapor outlet line, a portion of the second vapor outlet line and a portion of a third chilled refrigerant line”.  In light of the specification, this limitation is not clear in view of the enablement. Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “a third heat exchanger enclosing a third chilled refrigerant line and a third portion of the feed gas line”. 
Claim 2 recites “and positioned between the third heat exchanger and the first ejector”.  It is unclear whether “positioned” is in reference to flow i.e. downstream or upstream or spatial positioning.  Furthermore, if this is limitation is in regards to flow, it is uncertain which structure is downstream of each other.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “a pump positioned downstream of the third heat exchanger, and upstream of the first ejector”.  
Claim 5 recites “for producing a chilled refrigerant in the first chilled refrigerant line”. Claim 1 states there is a chilled first refrigerant line.  Is the refrigerant not chilled in claim 1? Is this a different “first chilled refrigerant line”?  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “for chilling the first chilled refrigerant line”.
Claim 5 recites “positioned between the first heat exchanger and the first ejector”.  It is unclear whether “positioned” is in reference to flow i.e. downstream or upstream or spatial positioning.  Furthermore, if this is limitation is in regards to flow, it is uncertain which structure is downstream of each other.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “a first expansion valve downstream of the first ejector and upstream of the first heat exchanger”.
Claim 6 recites “for producing a chilled refrigerant in the second chilled refrigerant line”. Claim 1 states there is a chilled first refrigerant line. Is the refrigerant not chilled in claim 1? Is this a different “second chilled refrigerant line”?  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “for chilling the second chilled refrigerant line”.
Claim 6 recites “second expansion valve positioned between second heat exchanger and the third heat exchanger”.  It is unclear whether “positioned” is in reference to flow i.e. downstream or upstream or spatial positioning.  Furthermore, if this is limitation is in regards to flow, it is uncertain which structure is downstream of each other.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “a second expansion valve downstream of the third heat exchanger and upstream of the second heat exchanger”.
Claim 7 recites “the third heat exchanger encloses a portion of the first liquid outlet between the first flash drum and the second expansion valve”.  Claim 6 states that the second expansion valve is in between the second heat exchanger and the third heat exchanger, it is unclear how the third heat exchanger enclose a portion of a liquid that is between the third heat exchanger and the second heat exchanger? Additionally, claim 1 states the third heat exchanger encloses a first vapor outlet line, a portion of the second vapor outlet line and a portion of a third chilled refrigerant line.  Is the “first liquid outlet” in addition to these? Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “a third heat exchanger encloses a stream from the second liquid outlet line”.  
Claim 8 recites “a second ejector in fluid communication with the third liquid outlet line, a boil off gas line connected to a boil-off gas tank and a chilled mixed feed gas line.”  In light of the specification, this limitation is not clear in view of the enablement. Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “a second ejector in fluid communication with a third liquid outlet line, a boil off gas, and a mixed feed gas line”.
Claim 8 recites “at least one of a fourth flash drum and a fifth flash drum”.  It is unclear if there is a fifth flash drum, as the limitation calls for a “fourth flash drum” or a “fifth flash drum”.  If the “fourth flash drum” is positively claimed, the “fifth flash drum” is not.  For examination purposes the limitation will be interpreted as there being an additional flash drum, depending on which flash drum “fourth flash drum” or “fifth flash drum” is chosen, elements tied to the non-chosen flash drum are not positively recited.
Claim 8 recites “a third ejector in fluid communication with the third liquid outlet line, a fifth vapor outlet line from the fifth flash drum and the chilled mixed feed gas line”.  In light of the specification, this limitation is not clear in view of the enablement. Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as  “a third ejector in fluid communication with the third liquid outlet line, a fifth vapor outlet line from the fifth flash drum, producing a discharge of mixed feed gas line and an expansion valve downstream of the discharge to produce a chilled mixed feed gas line”.
Claim 8 recites “a fifth vapor outlet”.  A “fifth” indicates there is a “fourth” however there has not been a “fourth vapor outlet” recited.  It is unclear as to how a fifth vapor outlet is present without a fourth vapor outlet.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “a vapor outlet from the fifth flash drum”.
Claim 9 recites “a third expansion valve”. A second expansion valve was not previously recited. it is unclear how a third expansion valve can exist without a second.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “an expansion valve downstream of the second ejector”
Claim 9 recites “for producing a chilled mixed feed gas in the chilled mixed feed gas line”.  Was the chilled mixed feed gas not chilled previously?  How is a chilled mixed gas being produced when it was already recited? Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “for chilling the chilled mixed feed gas line”.
Claim 10 recites “a fourth expansion valve”. A second or third expansion valve was not recited previously.  It is uncertain how a fourth expansion valve can exist without a second or third.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “a third ejector discharge expansion valve positioned downstream from the third ejector”.
Claim 10 recites “a third ejector for producing a chilled mixed feed gas in the chilled mixed feed gas line”. Was the chilled mixed feed gas not chilled previously?  How is a chilled mixed gas being produced when it was already recited?    For examination purposes the limitation will be interpreted as “for chilling the chilled mixed feed gas line”.
Claim 11 recites a “first chilled refrigerant stream”, “first liquid refrigerant stream”, “first vapor refrigerant stream”. Are these streams related in some manner?  The first flash drum produces the “first liquid refrigerant stream” and “first vapor refrigerant stream”, but the “first chilled refrigerant stream” is not connected to the first flash drum.  It is unclear with what stream the first flash drum produces the vapor stream and refrigerant stream.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “the first chilled refrigerant stream in communication with a first flash drum, the first flash drum producing a first vapor refrigerant stream and a first liquid refrigerant stream”.
Claim 11 recites “for converting the third chilled refrigerant stream to the first chilled refrigerant stream”.  It is unclear how the first, second, and third chilled refrigerant streams are connected.  A “second chilled refrigerant stream” uses “a first liquid refrigerant stream” and the “third chilled refrigerant stream” is converted to the “the first chilled refrigerant stream”.  It is unclear what kind of system this is, or how the multiple streams are connected if they are connected.  The process is disjointed and it is unclear how one stream is converted to another. Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “a first ejector in communication with a compressed fluid, a vapor outlet line, and a first chilled refrigerant”.
Claim 12 recites “to convert the third chilled refrigerant stream into the first chilled refrigerant stream”.  The third refrigerant stream was already converted to the first chilled refrigerant stream in claim 1 using an ejector.  Is the expansion valve or the ejector converting the third chilled refrigerant stream into the first chilled refrigerant stream? Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “a first expansion valve positioned between the first heat exchanger and the first ejector for producing a chilled refrigerant in the first chilled refrigerant line”.
Claim 13 recites “positioned between the second heat exchanger and the third heat exchanger”. Is the second heat exchanger and the third heat exchanger fluidly connected or is the second expansion valve spatially positioned in between the second heat exchanger and the third heat exchanger?  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “using a second expansion valve for producing a second chilled refrigerant line, using the first liquid refrigerant stream; the second expansion valve located upstream of the second heat exchanger”.
Claim 14 recites “chilling the first vapor refrigerant stream from the first flash drum in the third heat exchanger before returning the portion of the first vapor refrigerant stream to the first ejector”.  It is unclear where in the process the first vapor refrigerant stream is sent to the third heat exchanger.  Claim 11 states that the third heat exchanger is in communication with a first chilled refrigerant stream, and the third chilled refrigerant stream, with no insight on the first vapor refrigerant stream and its process flow in regards to the third heat exchanger.  In light of the specification, this limitation is not clear in view of the enablement. Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “chilling the first vapor refrigerant stream from the flash drum in a heat exchanger before returning the portion of the first vapor refrigerant stream to the first ejector”.
Claim 15 recites “the liquid refrigerant stream”.  It is unclear if “the liquid refrigerant stream” is the same as “the first liquid refrigerant stream”.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “chilling the first liquid refrigerant stream from the first flash drum before entering the second heat exchanger, sending a second liquid refrigerant stream to the third heat exchanger ”.  
Claim 16 recites “transferring a vaporized portion of the feed gas stream”. It is unclear how and when in the process the feed gas was vaporized.  As such it is unclear where in the process flow this step takes place.  Since the metes and bounds for the limitation cannot be ascertained the claim is indefinite. For examination purposes the limitation will be interpreted as “transferring the feed gas stream to a second flash drum”.
Claim 17 recites “to at least one of a fourth flash drum and a fifth flash drum”. However the claim recites “fourth flash drum and a fifth flash drum”, the claim first recite the option for the fourth or fifth, then later recite a second option for one of the fourth or fifth. This is indefinite because the combination of flash drums are not clear.  Does this mean that both streams could be transferred to the fourth flash drum? Both to the fifth, or does it require both?  Additionally, it is unclear how there can be a “fourth” and “fifth” flash drum without a “third”.   Since metes and bounds cannot be ascertained the claim is indefinite.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “transferring a mixed feed gas stream from the second ejector chilled by an expansion valve to at least one of a third flash drum or fourth flash drum; transferring the another mixed feed gas stream from the third ejector chilled by an expansion valve to at least one of a third flash drum or a fourth flash drum that the chilled mixed feed gas stream was not sent to”.
Claim 18 recites “fifth vapor refrigerant stream”.  A “fifth vapor refrigerant stream” indicates there is a at least a “third” and “fourth” vapor refrigerant stream.  No “third vapor refrigerant stream” and “fourth vapor refrigerant stream” has been recited.  Claim 18 also recites “returning a fifth vapor refrigerant stream from the fifth flash drum to the third ejector; and returning a boil-off gas stream from a boil-off gas tank to the second ejector”, however in light of the specification, this limitation is not clear in view of the enablement. Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “returning a fourth vapor refrigerant stream from the fourth flash drum to the third ejector; and returning a boil-off gas stream from a boil-off gas tank to the second ejector”.
Claim 19 recites “a third expansion valve” and “a fourth expansion valve”. “a third expansion valve” and “a fourth expansion valve” indicate there is a “second expansion valve”, however, a “second expansion valve” has not been recited.
Claim 19 recites “convert the portion of the second liquid refrigerant stream into a chilled mixed feed gas”.  The chilled mixed feed gas already exists according to claim 16.  It is unclear when this process takes place, or if this is a different portion of the second liquid refrigerant stream.  Since the metes and bounds of this limitation cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as, the second liquid refrigerant was not chilled prior to expansion to form a chilled mixed feed gas.
Claim 19 recites  “to convert another portion of the second liquid refrigerant stream into the another chilled mixed feed gas stream”.  The  “another chilled mixed feed gas stream”  already exists according to claim 16.  It is unclear when this process takes place, or if this is a different portion of the second liquid refrigerant stream being converted into an additional “another chilled mixed feed gas stream”.  Since the metes and bounds of this limitation cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted in the same manner as claim 16.
Claim 20 recites “the second liquid refrigerant stream”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the claim will be interpreted as “a second liquid refrigerant”.
Remaining claims are rejected as being dependent on independent claims 1 and 11.

Normally a claim which fails to comply with the first and/or second paragraph of §112 will not be analyzed as to whether it is patentable over the prior art since to do so would of necessity require speculation with regard to the meets and bounds of the claimed subject matter, In re Steele, 308 F .2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F .2d 1382, 1385, 496 USPQ 494, 496 (CCPA 1970).  As a courtesy to Applicant, Examiner has attempted to apply prior art to the claims as best they could be understood as presented.  Examiner notes that Applicant’s correction of the deficiencies under 35 U.S.C. 112 may necessitate new grounds of rejection.  Examiner has not indicated any claims allowable in view of the cumulative issues under 35 U.S.C. 112(a) and (b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Etzbach et al. (US 3970441, hereafter Etzbach) in view of Watanuki et al. (WO 201603295).
Regarding claim 1, Etzbach teaches a liquefied feed gas system (Col 3 line 47-48, Fig. 1, is a process scheme for liquefaction of natural gas) which comprises: a first heat exchanger (Fig. 3, heat exchanger 3, Fig. 3 shows the refrigeration system omitted from Fig. 1) enclosing a first portion of a feed gas line and a portion of a first chilled refrigerant line (Annotated Fig. 3, heat exchanger 3 encloses conduit 1 which is the “feed gas line”, and first chilled refrigerant line); 
a first flash drum (Fig. 3, phase separator 43) in fluid communication with the first chilled refrigerant line for receiving a two-phase refrigerant from the first heat exchanger (Annotated Fig. 3, the first chilled refrigerant line feeds into phase separator 43, col 8 line 30-44, the first chilled refrigerant line leaving the heat exchanger 3 is partially vaporized i.e. a two phase refrigerant), the first flash drum having a first vapor outlet line and a first liquid outlet line (Annotated Fig. 3, first vapor outlet line, first liquid outlet line); 
a second heat exchanger (Fig. 3, heat exchanger 5, Fig. 3 shows the refrigeration system omitted from Fig. 1) enclosing a second portion of the feed gas line and a portion of a second chilled refrigerant line (Annotated Fig. 3, heat exchanger 5 encloses a portion of conduit 1, which is the “feed gas line”, further downstream and encloses a section of the second chilled refrigerant line); 
a second flash drum in fluid communication with the second chilled refrigerant line for receiving a two-phase refrigerant from the second heat exchanger (Annotated Fig. 3, heat exchanger 5, phase separator 45, col 8 line 30-44, receives a two phase second chilled refrigerant line) the second flash drum having a second vapor outlet line and a second liquid outlet line (Annotated Fig. 3 phase separator 45 has a second vapor outlet line and a second liquid outlet line); 
a third heat exchanger enclosing a portion of the first vapor outlet line, a portion of the second vapor outlet line and a portion of a third chilled refrigerant line (Annotated Fig. 3, heat exchanger 6 encloses conduit 1, which is the “feed gas line”, further downstream from heat exchanger 5 and a third chilled refrigerant line, Fig. 3 shows the refrigeration system omitted from Fig. 1).

    PNG
    media_image1.png
    622
    884
    media_image1.png
    Greyscale

Annotated Figure 3
Etzbach does not teach a first ejector in fluid communication with the second vapor outlet line, the first chilled refrigerant line and the third chilled refrigerant line.
However Watanuki teaches  an ejector with a fluid from a compressor the motive, a refrigerant vapor line as the suction fluid, and producing a refrigerant line as a discharge (Annotated Fig. 2, ejector 41a downstream of heat exchanger 31c uses the stream from a compressor as motive, pg. 6 line 49, line 501 is a refrigerant gas, and produces a refrigerant stream). 

    PNG
    media_image2.png
    433
    571
    media_image2.png
    Greyscale

Annotated Figure 2
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to modify Etzbach’s refrigerant stream directly downstream of the heat exchanger (Etzbach Fig. 3 heat exchanger 41)  which is supplied with a compressed stream from the compressor (Etzbach Fig. 3 40 compressor) with an ejector that uses the chilled compressed stream as a motive, a second refrigerant vapor line as suction fluid, producing a refrigerant line to reduce the suction amount on the compressor saving energy (pg. 5 line 59-pg. 6 line 4).
Regarding claim 3, Etzbach as modified above teaches wherein the first ejector is connected to the second vapor outlet line downstream from the third heat exchanger (as modified above, the ejector is downstream of the compressor 40 and heat exchanger 41, which is downstream from heat exchanger 6, the ejector uses a second vapor outlet line as suction fluid).
Regarding claim 4, Etzbach further teaches wherein the second liquid outlet is in fluid communication with the second vapor outlet line (Annotated Fig. 3, the second vapor outlet line and the second liquid outlet line are products of phase separator 45, the two lines are in fluid communication via phase separator 54).
Regarding claim 5, Etzbach as modified above teaches further comprising a first expansion valve (Etzbach Fig. 3, valve 42, col 8 line 35-37, valve 42 reduces pressure) positioned between the first heat exchanger and the first ejector (Annotated Fig. 3, valve 42 is in between heat exchanger 3 and first ejector) for producing a chilled refrigerant in the first chilled refrigerant line (Etzbach col. 8 line 35-37, valve 42 reduces pressure, expansion causes a drop in temperature thus producing a chilled refrigerant in the first chilled refrigerant line).
Regarding claim 6, Etzbach further teaches comprising a second expansion valve (Etzbach Fig. 3, valve 44, col 8 line 35-40, valve 44 reduces pressure) positioned between the second heat exchanger and third heat exchanger (Fig. 3, the system is a loop, the third heat exchanger can be upstream or downstream of valve 44, therefore valve 44 is positioned between heat exchanger 5 and heat exchanger 6) for producing a chilled refrigerant in the second chilled refrigerant line (Etzbach col. 8 line 35-40, valve 44 reduces pressure, expansion causes a drop in temperature thus producing a chilled refrigerant in the first chilled refrigerant line).
Regarding claim 7, Etzbach further teaches wherein the third heat exchanger encloses a portion of the first liquid outlet line between the first flash drum and the second expansion valve (Annotated Fig. 3, heat exchanger 6 encloses a stream from the second liquid outlet line).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Etzbach et al. (US 3970441, hereafter Etzbach) in view of Watanuki et al. (WO 201603296), as applied to claim 1 above, and in further view of Mostello (US 5799510).
Regarding claim 2, Etzbach as modified above does not teach comprising a pump in fluid communication with the third chilled refrigerant line and positioned between the third heat exchanger and the first ejector.
However, Mostello teaches a pump directly upstream of an ejector (Fig. 1, pump 40, ejector 48).
Therefore, in view of Mostello, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Etzbach as modified above, by providing a pump directly upstream of the ejector in order to provide a pressurized feed as motive for the ejector (col 3 line 33-60).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a pressurized feed as motive to an ejector since it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  In this instance, the predictable result is a pressured stream used as a motive for the ejector (col 3 line 33-60).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Etzbach et al. (US 3970441, hereafter Etzbach) in view of Watanuki et al. (WO 201603296), as applied to claim 1 above, in further view of Davies et al. (US 2015/0253070) and in further view of Delahunty (US 3733838).
Regarding claim 8, Etzbach as modified above teaches a second ejector (Fig. 1, ejector 24) in communication with a fourth flash drum (Fig. 1, separator 19),  boil off gas tank (Fig. 1, storage tank 22) a boil off gas line (Fig. 1, col 5 line 1-5, conduit 25’s contents are comprised of the vapor from storage tank 22) and a second ejector in communication with a boil off gas line connected to a boil off gas tank (Fig. 1, ejector 24, is connected to line 25, which is connected to storage tank 22).
Etzbach as modified above does not teach a third flash drum in fluid communication with the feed gas line, the third flash drum having a third vapor outlet line and a third liquid outlet line, a second ejector in fluid (Etzbach teaches a second ejector but not one in communication with a liquid line from a drum) communication with the third liquid outlet line, and a fourth flash drum in communication with a fifth flash drum.
However, Davies teaches a third flash drum in fluid communication with the feed gas line (Fig. 2, high stage methane flash drum 82 located downstream of a heat exchanger, economizer 73, line 132, para [0053] line 132 is methane rich stream), the third flash drum having a vapor outlet line and a third liquid outlet line (Fig. 2, line 143 is the vapor outlet fed to economizer 73, line 142 is the third liquid outlet line), a second ejector in fluid communication with the third liquid outlet line (Fig. 2, methane expander 83, para [0037] expanders can be  venturi nozzles which are ejectors, para [0043] Fig. 2 is an embodiment of Fig. 1), and a fourth flash drum in communication with a fifth flash drum (Fig. 2, methane expander 83 is in communication with intermediate stage methane flash drum 84 which is in fluid communication with low stage methane flash drum 86 that sends fluid to storage).
Therefore, in view of Davies, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Etzbach as modified above’s stream 17 post heat exchanger 18 with a third flash drum with a vapor outlet line and a liquid outlet line, the third flash drums liquid outlet line in communication with a second ejector, the second ejector in communication with at least a fourth or a fifth flash drum as it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  In this instance, the predictable result a further purification of the feed gas before entering storage.
Etzbach as modified above teaches, a second ejector in fluid communication with the third liquid outlet line (Annotated modified Etzbach Fig. 1, third liquid outlet line is in communication with second ejector), a boil off gas line (Etzbach Fig. 1, col. 5 line 1-5, conduit 25 transfers vapor from storage tank 22) connected to a boil-off gas tank (Etzbach Fig. 1, storage tank 22), and a chilled mixed feed gas line (Annotated modified Etzbach Fig. 1, chilled mixed feed gas) that is in communication with at least one of a fourth flash drum and a fifth flash drum (Annotated modified Etzbach Fig. 1, the chilled mixed feed gas is in communication with separator 19 which is the “fourth flash drum”).
Etzbach as modified above does not teach fifth flash drum, and a third ejector in fluid communication with the third liquid outlet line, a fifth vapor outlet line from the fifth flash drum and the chilled mixed feed gas line.
However, since of the “fourth flash drum” and the “fifth flash drum”, the “fourth flash drum” was chosen, the fifth flash drum was not positively recited. Therefore, mapping to a prior art for a rejection is not necessary.

    PNG
    media_image3.png
    548
    911
    media_image3.png
    Greyscale

Annotated modified Etzbach Figure 1
Regarding claim 10, Etzbach as modified above, does not teach a fourth expansion valve positioned downstream from the third ejector for producing a chilled mixed feed gas in the chilled mixed feed gas line (The third ejector is in communication with a “fifth flash drum”, as the “fourth drum” was elected in claim 8, a “fifth flash drum” has not been positively recited, and therefore mapping to a prior art for a rejection is not necessary)
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Etzbach et al. (US 3970441, hereafter Etzbach) in view of Watanuki et al. (WO 201603296), and in further view of Davies et al. (US 2015/0253070), as applied to claim 8 above, and in further view of Delahunty (US 3733838).
Regarding claim 9, Etzbach as modified above does not teach a third expansion valve positioned downstream from the second ejector for producing a chilled mixed feed gas in the chilled mixed feed gas line. 
However, Delahunty teaches an expansion valve (Fig. 2, valve 76) downstream of an ejector (Fig. 2, ejector 72) and directly upstream of a vessel (Fig. 2, tank 60).
Therefore, in view of Delahunty, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the line directly downstream of the second ejector with an expansion valve so that the expansion valve can cool and control the flow entering the flash drum.  Also,   it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  In this case, the predictable result chilling the mixed stream from an ejector before entering a vessel.
Claims 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Etzbach et al. (US 3970441, hereafter Etzbach) in view of Watanuki et al. (WO 201603296), and in further view of Mostello (US 5799510).
Regarding claim 11, Etzbach teaches a method for liquifying feed gas (Col 3 line 47-48, Fig. 1, is a process scheme for liquefaction of natural gas) which comprises:
Introducing a feed gas stream (Fig. 3, conduit 1 is “the feed gas”) though a first heat exchanger (Fig. 3, heat exchanger 3, Fig. 3 shows the refrigeration system omitted from Fig. 1) and a second heat exchanger (Fig. 3, heat exchanger 5, Fig. 3 shows the refrigeration system omitted from Fig. 1); 
Chilling the feed gas stream in the first heat exchanger by circulating a first chilled refrigerant stream adjacent the feed gas stream in the first heat exchanger (Annotated Fig. 3, first chilled refrigerant stream is adjacent to conduit 1 “feed gas stream” in heat exchanger 3, col. 3, line 53-60, the conduit 1 is cooled in the heat exchangers); 
chilling the feed gas stream in the second heat exchanger by circulating a second chilled refrigerant stream adjacent the feed gas stream in the second heat exchanger using a first liquid refrigerant stream from a first flash drum (Annotated Fig. 3, conduit 1 “the feed” is chilled adjacent to second chilled refrigerant line in heat exchanger 5 which serves as the refrigerant, heat exchanger 5 uses first liquid outlet line from separator 43); 
a third chilled refrigerant stream from a third heat exchanger (Annotated Fig. 3, third chilled refrigerant line is from heat exchanger 6).
Etzbach does not teach an ejector for converting the third chilled refrigerant stream to the first chilled refrigerant stream.
However Watanuki teaches an ejector with a fluid from a compressor the motive, a refrigerant vapor line as the suction fluid, and producing a refrigerant line as a discharge (Annotated Fig. 2, ejector 41a downstream of heat exchanger 31c uses the stream from a compressor as motive, pg. 6 line 49, line 501 is a refrigerant gas, and produces a refrigerant stream).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to modify Etzbach’s refrigerant stream directly downstream of the heat exchanger (Etzbach Fig. 3 heat exchanger 41)  which is supplied with a compressed stream from the compressor (Etzbach Fig. 3 40 compressor) with an ejector that uses the chilled compressed stream as a motive, a second refrigerant vapor line as suction fluid, producing a refrigerant line to reduce the suction amount on the compressor saving energy (pg. 5 line 59-pg. 6 line 4).
Etzbach as modified above does not teach pumping a third chilled refrigerant stream from a third heat exchanger to an ejector.
However, Mostello teaches a pump directly upstream of an ejector (Fig. 1, pump 40, ejector 48).
Therefore, in view of Mostello, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a pump upstream of the ejector in order to provide a pressurized feed as motive for the ejector (col 3 line 33-60).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a pressurized feed as motive to an ejector since it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  In this instance, the predictable result is a pressured stream used as a motive for the ejector (col 3 line 33-60).
Regarding claim 12, Etzbach as modified above teaches using a first expansion valve positioned between the first heat exchanger and the first ejector to convert the third chilled refrigerant stream into the first chilled refrigerant stream (Etzbach Fig. 3, valve 42, col 8 line 35-37, valve 42 reduces pressure, Annotated Fig. 3, valve 42 is downstream of first ejector and upstream of heat exchanger 3, valve 42 reduces pressure, and expansion causes a drop in temperature thus producing a chilled refrigerant in the first chilled refrigerant line).
Regarding claim 13, Etzbach as modified above teaches using a second expansion valve positioned between the second heat exchanger and the third heat exchanger to convert the first liquid refrigerant stream into the second chilled refrigerant stream (Annotated Fig. 3, col 8 line 35-40, valve 44 reduces pressure, and produces a second chilled refrigerant line, and is upstream of heat exchanger 5, the first liquid outlet line is fed to valve 44).
Regarding claim 14, Etzbach as modified above teaches chilling the first vapor refrigerant stream from the first flash drum in the third heat exchanger before returning the portion of the first vapor refrigerant stream to the first ejector (Annotated Fig. 3, the first vapor outlet line is chilled in heat exchanger 41, the stream is then sent to the first ejector).
Regarding claim 15, Etzbach as modified above teaches chilling the first liquid refrigerant stream from the first flash drum in the third heat exchanger before converting the liquid refrigerant stream into the second chilled refrigerant stream (Annotated Fig. 3, the first liquid outlet line is chilled via expansion by valve 44 before entering heat exchanger 5 “the second heat exchanger”, the second liquid outlet is in communication with heat exchanger 6 “third heat exchanger”).
Regarding claim 20, Etzbach as modified above teaches chilling the second liquid refrigerant stream in a fourth heat exchanger (Annotated modified Etzbach method Fig. 1, the second liquid outlet from “second flash drum” is in communication with heat exchanger 18 which is the “fourth heat exchanger” and is chilled by heat exchanger 18, col. 4 line 46-48, the vapor from separator 14 is liquefied in heat exchanger 18 indicating it is chilling the stream, ).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Etzbach et al. (US 3970441, hereafter Etzbach) in view of Watanuki et al. (WO 201603296), in further view of Mostello (US 5799510), as applied to claim 11, in further view of, in further view of Davies et al. (US 2015/0253070) and in further view of Delahunty (US 3733838).
Regarding claim 16, Etzbach as modified above teaches, a vaporized portion of the feed gas stream (Fig. 3, stream 17 is vapor from separator 14), a second ejector in communication with a flash drum (Fig. 3, ejector 24 is in communication with separator 19, a boil-off gas tank (Fig. 3, storage tank 22), and a second ejector in communication with a boil-off gas line that is connected to a boil-off gas tank (Fig. 3, ejector 24, is connected to line 25, which is connected to storage tank 22, col 5 line 1-5, conduit 25’s contents are comprised of vapor from storage tank 22),
Etzbach as modified above does not teach a second flash drum in communication with a feed gas stream, the second flash drum producing a second liquid outlet, a second ejector in fluid communication with the second liquid outlet line, and the third flash drum in fluid communication with a fourth drum, the bottoms of the fourth drum sent to the boil-off tank.
However, Davies teaches a second flash drum in fluid communication with the feed gas line (Fig. 2, high stage methane flash drum 82 located downstream of a heat exchanger, economizer 73, line 132, para [0053] line 132 is methane rich stream), the second flash drum having a second liquid outlet line (Fig. 2, line 142 is the second liquid outlet line), a second ejector in fluid communication with the second liquid outlet line (Fig. 2, methane expander 83, para [0037] expanders can be  venturi nozzles which are ejectors, para [0043] Fig. 2 is an embodiment of Fig. 1), and a third flash drum in communication with a fourth flash drum (Fig. 2, methane expander 83 is in communication with intermediate stage methane flash drum 84 which is in fluid communication with low stage methane flash drum 86), the bottoms of the fourth drum tank sent to the boil-off tank (Fig. 2, low stage methane flash drum 86 sends fluid to storage via line 158.
Therefore, in view of Davies, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Etzbach as modified above’s stream 17 post heat exchanger 18 with a second flash drum with a liquid outlet line, the second flash drums liquid outlet line in communication with a second ejector, the ejector discharging to the third flash drum, the third flash drum in fluid communication with a fourth drum, the bottoms of the fourth drum sent to the boil-off gas storage tank as it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  In this instance, the predictable result are a further purification and concentration of the feed gas before entering storage.
Etzbach as modified above teaches, a second ejector in fluid communication with the second liquid outlet line (Annotated modified Etzbach method Fig. 1, second liquid outlet line is in communication with second ejector), a boil off gas line (Etzbach Fig. 1, col. 5 line 1-5, conduit 25 transfers vapor from storage tank 22) connected to a boil-off gas tank (Etzbach Fig. 1, storage tank 22), and a chilled mixed feed gas line (Annotated modified Etzbach method Fig. 1, chilled mixed feed gas) that is sent to the third flash drum (Annotated modified Etzbach method Fig. 1, the chilled mixed feed gas is in communication with separator 19 which is the “third flash drum”), the third flash drum in fluid communication with a fourth flash drum (Annotated modified Etzbach method Fig.1, the bottoms of “third flash drum” enter the “fourth flash drum”), the bottoms of the fourth flash drum being sent to the boil-off gas tank (Annotated modified Etzbach method Fig. 1, bottoms of the “fourth flash drum” are sent to storage 22).

    PNG
    media_image4.png
    548
    911
    media_image4.png
    Greyscale
 
Annotated modified Etzbach method Figure 1
Etzbach as modified above does not teach another portion of the second liquid outlet sent to a third ejector, the discharge sent to the fourth flash drum, the fourth flash drum producing a vapor which is used as suction for the third ejector.
However, Delahunty teaches where a vessel (Fig. 2, tank 60) provides vapor to an ejector (Fig. 2, conduit 73, col 5 line 1-3, “conduit 73 communicates with the vapor space of tank 60 and the suction or inspiration side of ejector 72”), the ejector receives another fluid as a motive (Fig. 2, conduit 70), and discharges the chilled mixed stream (Fig. 2, line 74 is the discharge from ejector 72, and the line is chilled via heat exchanger 64 and expansion valve 76) into the vessel that provided the vapor to the ejector.
Therefore, in view of Delahunty, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fourth flash drum of Etzbach as modified above with a third ejector in communication with the second liquid outlet line, a fourth vapor outlet line from the fourth flash drum, and an expansion valve downstream of the ejector discharge to chill the mixed feed gas, as it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  In this case, the predictable result is a reflux for the fifth flash drum increasing the efficiency of the liquefaction process of the feed gas. 
Regarding claim 17, Etzbach as modified above teaches transfer a mixed feed gas stream from the third ejector chilled by an expansion valve to at least one of a fourth flash drum and a fifth flash drum (Annotated modified Etzbach method Fig. 1, expansion valve 76 chills the discharge from “third ejector” that is sent to the “third flash drum”, as interpreted by 112(b) rejection the “fourth flash drum” is the “third flash drum”, as the “fourth flash drum” was chosen out of the “fourth flash drum or fifth flash drum” limitation, there is no “fifth flash drum” to map to).
Etzbach as modified above does not teach transferring a mixed feed gas stream from the second ejector chilled by an expansion valve to at least one of a fourth flash drum and fifth flash drum.
However, since Etzbach as modified above teaches chilling a stream from an ejector with an expansion valve, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chilled mixed feed gas discharge from the second ejector with an expansion valve as the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 18, Etzbach as modified above does not teach returning a fifth vapor refrigerant stream from the fifth flash drum to the third ejector, and returning a boil-off gas stream from a boil-off gas tank to the second ejector.  
However, the limitation for a “fifth flash drum” does not exist, as the “fourth flash drum” was elected out of the “at least one of a fourth flash drum and a fifth flash drum”.
Regarding claim 19, Etzbach as modified above does not teach using a third expansion valve positioned downstream from the second ejector to convert the portion of the second liquid refrigerant stream into the chilled mixed feed gas stream; and using a fourth expansion valve positioned downstream from the third ejector to convert the another portion of the second refrigerant stream into the another chilled mixed feed gas stream.
However, claim 19 is dependent on claim 18.  Claim 18 effectively does not exist as the limitation for a “fifth flash drum” does not exist, as the “fourth flash drum” was elected out of the “at least one of a fourth flash drum and a fifth flash drum”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763